Walker, Judge:
This appeal to reappraisement has been submitted for decision upon a stipulation to the effect that the price at *603which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Sweden for exportation to the United States, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, for the 619 jumbo rolls of marble sulphate kraft paper, are the appraised values, less the amounts added under duress, less 2 per centum discount, .less inland freight, ocean freight, dock dues, wharfage, consular fees and insurance premium as invoiced, and that there is no foreign value for such or similar merchandise.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the 619 jumbo'rolls of marble sulphate kraft paper here involved, and that such values are the appraised values, less the amounts added under duress, less 2 per centum discount, less inland freight, ocean freight, dock dues, wharfage, consular fees and insurance premium as invoiced.
Insofar as the appeal relates to all other merchandise the proper values are the values found by the appraiser.
Judgment will be rendered accordingly.